Case 2:18-cv-05116-PA-KS Document 24 Filed 11/05/18 Page 1 of 10 Page ID #:142



       Michael K. Friedland (SBN 157,217)
   1   Michael.Friedland@knobbe.com
       Lauren Keller Katzenellenbogen (SBN 223,370)
   2   Lauren.Keller@knobbe.com
       Daniel C. Kiang (SBN 307,961)
   3   Daniel.Kiang@knobbe.com
       KNOBBE, MARTENS, OLSON & BEAR, LLP
   4   2040 Main Street, 14th Floor
       Irvine, CA 92614
   5   Telephone: (949) 949-760-0404
       Facsimile: (949) 760-9502
   6
       Attorneys for Defendant,
   7   Oakley, Inc.
   8
   9
                      IN THE UNITED STATES DISTRICT COURT
  10
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
  11
                                  WESTERN DIVISION
  12
  13                                           )   Case No. 2:18-cv-05116-PA-KS
        DONALD ROBBINS,                        )
  14                                           )
                    Plaintiff,                 )
  15                                           )   DEFENDANT OAKLEY, INC.’S
              v.                               )   FIRST AMENDED ANSWER
  16                                           )   AND AFFIRMATIVE
        OAKLEY, INC.                           )
  17                                           )   DEFENSES
                    Defendants.                )
  18                                           )   DEMAND FOR JURY TRIAL
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 2:18-cv-05116-PA-KS Document 24 Filed 11/05/18 Page 2 of 10 Page ID #:143




   1          Defendant Oakley, Inc. (“Oakley.”), through its undersigned counsel,
   2   hereby answers the Complaint of Plaintiff Donald Robbins (“Plaintiff”) as
   3   follows:
   4          To the extent not specifically admitted herein, the allegations of the
   5   complaint are denied.
   6                                SUMMARY OF THE CASE1
   7          1.       Oakley lacks sufficient information or belief to admit or deny the
   8   allegations of paragraph 1 of the Complaint and on that basis, denies them.
   9          2.       Responding to paragraph 2 of the Complaint, Oakley denies the
  10   allegation that the mural consists of the highly stylized signature of the artist.
  11   Oakley lacks sufficient information or belief to admit or deny the remaining
  12   allegations in paragraph 2 of the Complaint and on that basis, denies them.
  13          3.       Oakley denies the allegations in paragraph 3 of the Complaint.
  14          4.       Oakley denies the allegations of paragraph 4 of the Complaint.
  15          5.       Oakley lacks sufficient information or belief to admit or deny the
  16   allegations of paragraph 5 of the Complaint and on that basis, denies them.
  17          6.       Oakley denies the allegations of paragraph 6 of the Complaint.
  18          7.      Oakley admits that Plaintiff purports to bring an action for copyright
  19   infringement and for alteration and removal of copyright management
  20   information under the Digital Millennium Copyright Act but denies any grounds
  21   therefor.    Oakley denies any remaining allegations in paragraph 7 of the
  22   Complaint.
  23   ///
  24   ///
  25   ///
  26
              1
                 For the Court’s convenience, Oakley has incorporated the section titles that appear in
  27   the Complaint. Oakley does not necessarily agree with the characterizations of such section
       titles and does not waive any right to object to those characterizations.
  28
                                                     -1-
Case 2:18-cv-05116-PA-KS Document 24 Filed 11/05/18 Page 3 of 10 Page ID #:144




   1                          JURISDICTION AND VENDUE
   2         8.      Oakley admits that Plaintiff purports to bring an action for copyright
   3   infringement and for alteration and removal of copyright management
   4   information under the Digital Millennium Copyright Act but denies any grounds
   5   therefor.    Oakley denies any remaining allegations in paragraph 8 of the
   6   Complaint.
   7         9.      Oakley admits that this Court has subject matter jurisdiction over
   8   the claims asserted in this action.
   9         10.     Oakley admits the allegations of paragraph 10 of the Complaint.
  10         11.     Oakley admits that venue is proper in this district. Oakley denies
  11   any remaining allegations in paragraph 11 of the Complaint
  12                                    THE PARTIES
  13         12.     Oakley lacks sufficient information or belief to admit or deny the
  14   allegations in paragraph 12 of the Complaint and on that basis, denies them.
  15         13.     Oakley lacks sufficient information or belief to admit or deny the
  16   allegations in paragraph 13 of the Complaint and on that basis, denies them.
  17         14.      Oakley admits that it is authorized to do business and does business
  18   in Los Angeles County and is a subsidiary of Luxottica. Oakley denies the
  19   remaining allegations in paragraph 14 of the Complaint.
  20         15.     Oakley denies the allegations in paragraph 15 of the Complaint.
  21         16.     Oakley denies the allegations in paragraph 16 of the Complaint.
  22                             GENERAL ALLEGATIONS
  23   A.    Plaintiffs
  24         17.     Oakley lacks sufficient information or belief to admit or deny the
  25   allegations of paragraph 17 of the Complaint and on that basis, denies them.
  26         18.     Oakley lacks sufficient information or belief to admit or deny the
  27   allegations of paragraph 18 of the Complaint and on that basis, denies them.
  28   ///
                                               -2-
Case 2:18-cv-05116-PA-KS Document 24 Filed 11/05/18 Page 4 of 10 Page ID #:145




   1         19.    Oakley lacks sufficient information or belief to admit or deny the
   2   allegations of paragraph 19 of the Complaint and on that basis, denies them.
   3   B.    The Murals
   4         20.    Oakley lacks sufficient information or belief to admit or deny the
   5   allegations of paragraph 20 of the Complaint and on that basis, denies them.
   6   C.    Oakley’s Advertising Campaign Featuring the Murals
   7         21.    Oakley lacks sufficient information or belief to admit or deny the
   8   allegations in paragraph 21 regarding Plaintiff’s authorization and knowledge and
   9   on that basis, denies them. Oakley denies all remaining allegations in paragraph
  10   21 of the Complaint.
  11         22.    Oakley denies the allegations in paragraph 22 of the Complaint.
  12         23.    Oakley denies the allegations in paragraph 23 of the Complaint.
  13         24.    Oakley admits that the campaign was intended to promote Oakley’s
  14   Crossrange eyewear collection. Oakley denies the remaining allegations in
  15   paragraph 24 of the Complaint.
  16         25.    Responding to paragraph 25 of the Complaint, Oakley admits that its
  17   product catalog included shots of models wearing Oakley’s products with the
  18   murals in the background. Oakley denies all remaining allegations in paragraph
  19   25 of the Complaint.
  20         26.    Oakley lacks sufficient information or belief to admit or deny the
  21   allegations in paragraph 26 of the Complaint and on that basis denies them.
  22         27.    Responding to paragraph 27 of the Complaint, Oakley admits that
  23   the campaign was seen by many customers, appeared in Oakley’s social media
  24   postings, and appeared inside Oakley’s retail stores and on advertising materials
  25   and catalogs. Oakley denies all remaining allegations in paragraph 27 of the
  26   Complaint.
  27         28.    Oakley lacks sufficient information or belief to admit or deny the
  28   allegations in paragraph 28 of the Complaint and on that basis, denies them.
                                              -3-
Case 2:18-cv-05116-PA-KS Document 24 Filed 11/05/18 Page 5 of 10 Page ID #:146




   1         29.    Oakley admits that its use of the mural was for advertising purposes.
   2   Oakley denies all remaining allegations in paragraph 29 of the Complaint.
   3         30.    Oakley denies the allegations in paragraph 30 of the Complaint.
   4         31.    Oakley denies the allegations in paragraph 31 of the Complaint.
   5         32.    Oakley denies the allegations in paragraph 32 of the Complaint.
   6         33.    Oakley denies the allegations in paragraph 33 of the Complaint.
   7         34.    Oakley denies the allegations in paragraph 34 of the Complaint.
   8                First Claim for Relief for Copyright Infringement
   9                     (By all Plaintiffs, against All Defendants)
  10         35.    Oakley incorporates by reference herein its responses to paragraphs
  11   1-34 of the Complaint.
  12         36.   Oakley lacks sufficient information or belief to admit or deny the
  13   allegations in paragraph 36 of the Complaint and on that basis denies them.
  14         37.   Oakley lacks sufficient information or belief to admit or deny the
  15   allegations in paragraph 37 of the Complaint and on that basis denies them.
  16         38.   Oakley denies the allegations in paragraph 38 of the Complaint.
  17         39.   Oakley lacks sufficient information or belief to admit or deny the
  18   allegations in paragraph 39 of the Complaint and on that basis denies them.
  19         40.   Oakley denies the allegations in paragraph 40 of the Complaint.
  20         41.    Oakley denies the allegations in paragraph 41 of the Complaint.
  21      Second Claim For Relief For Falsification of Copyright Management
  22                   Information in Violation of 17 U.S.C. § 1202
  23                     (By all Plaintiffs, Against all Defendants)
  24         42.   Oakley incorporates by reference herein its responses to paragraphs
  25   1-41 of the Complaint.
  26         43.   Oakley denies the allegations in paragraph 43 of the Complaint.
  27         44.   Oakley denies the allegations in paragraph 44 of the Complaint.
  28         45.   Oakley denies the allegations in paragraph 45 of the Complaint.
                                              -4-
Case 2:18-cv-05116-PA-KS Document 24 Filed 11/05/18 Page 6 of 10 Page ID #:147




   1         46.    Oakley denies the allegations in paragraph 46 of the Complaint.
   2         47.    Oakley admits that Plaintiff purports to seek statutory damages but
   3   denies any grounds therefore.
   4                                     DEFENSES
   5         Without prejudice to the denials set forth in its responses to Paragraphs 1
   6   through 45 of the Complaint, and without undertaking any of the burdens imposed
   7   by law on the Plaintiffs, Oakley asserts the following separate defenses to the
   8   Complaint. Oakley expressly reserves the right to allege additional defenses as
   9   they become known through the course of discovery.
  10                           FIRST AFFIRMATIVE DEFENSE
  11                               (Failure to State a Claim)
  12         Plaintiffs have failed to state a claim for which relief can be granted.
  13                       SECOND AFFIRMATIVE DEFENSE
  14                                (De Minimis Copying)
  15         Plaintiff’s claim for copyright infringement is barred by the doctrine of de
  16   minimis copying, as any use of the protectable portions of the asserted work by
  17   Oakley was de minimis.
  18                           THIRD AFFIRMATIVE DEFENSE
  19                                       (Fair Use)
  20         Plaintiff’s copyright infringement claim is barred in whole or in part by the
  21   doctrine of fair use, including without limitation pursuant to 17 U.S.C. § 107 and
  22   other applicable law.
  23                      FOURTH AFFIRMATIVE DEFENSE
  24                    (Waiver, Acquiescence, Consent, or Estoppel)
  25         Plaintiff’s copyright infringement claim is barred in whole or in part by the
  26   doctrines of waiver, acquiescence, consent, or estoppel.
  27   ///
  28   ///
                                               -5-
Case 2:18-cv-05116-PA-KS Document 24 Filed 11/05/18 Page 7 of 10 Page ID #:148




   1                        FIFTH AFFIRMATIVE DEFENSE
   2                                   (Unclean Hands)
   3         Plaintiff’s copyright infringement claim is barred in whole or in part by the
   4   doctrine of unclean hands.
   5                        SIXTH AFFIRMATIVE DEFENSE
   6                                       (Free Speech)
   7         The Complaint, and each of its claims for relief, is barred by the First and
   8   Fourteenth Amendments to the United States Constitution and Article 1, Section
   9   2 of the California Constitution.
  10                       SEVENTH AFFIRMATIVE DEFENSE
  11                                  (Copyright Misuse)
  12         Plaintiff’s claims for relief are barred, in whole or in part, by Plaintiff’s
  13   copyright misuse.
  14                       EIGHTH AFFIRMATIVE DEFENSE
  15                                  (Failure to Mitigate)
  16         Plaintiff’s requested relief is barred by Plaintiff’s failure to mitigate its
  17   claimed damages.
  18                        NINTH AFFIRMATIVE DEFENSE
  19                                   (Public Domain)
  20         The complaint is barred, in whole or in part, because the material allegedly
  21   used by Oakley is in the public domain, and therefore is not subject to copyright
  22   protection.
  23                        TENTH AFFIRMATIVE DEFENSE
  24                                  (Lack of Standing)
  25         The Plaintiff lacks standing to bring the claims asserted in this lawsuit
  26   because Plaintiff does not own a copyright registration for its asserted work.
  27   ///
  28   ///
                                                -6-
Case 2:18-cv-05116-PA-KS Document 24 Filed 11/05/18 Page 8 of 10 Page ID #:149




   1                       ELEVENTH AFFIRMATIVE DEFENSE
   2                           (Lack of Subject Matter Jurisdiction)
   3            The complaint is barred, in whole or in part, by lack of subject matter
   4   jurisdiction because Plaintiff does not own a copyright registration for its asserted
   5   work.
   6                        TWELFTH AFFIRMATIVE DEFENSE
   7                                     (17 U.S.C. § 120)
   8            The complaint is barred, in whole or in part, because under 17 U.S.C. § 120
   9   photographic representations of an architectural work are not a violation of the
  10   copyright in the work.
  11                      THIRTEENTH AFFIRMATIVE DEFENSE
  12                                   (Innocent Violation)
  13            Pursuant to 17 U.S.C. § 1203(c)(5), any damages award should be reduced
  14   or remitted because Oakley was not aware and had no reason to believe that its
  15   acts constituted a violation.
  16                       RESPONSE TO PRAYER FOR RELIEF
  17            Wherefore, Oakley respectfully requests:
  18            1.     That judgment be entered in favor of Oakley and against Plaintiff
  19   on each and every one of Plaintiff’s causes of action and that Plaintiff take nothing
  20   by its Complaint;
  21            2.    That the Court award Oakley its costs of suit and reasonable
  22   attorneys’ fees pursuant to applicable law, including without limitation 17 U.S.C.
  23   § 505;
  24            3.    That the Court grant Oakley such other and further relief as the Court
  25   deems just and proper.
  26   ///
  27   ///
  28   ///
                                                -7-
Case 2:18-cv-05116-PA-KS Document 24 Filed 11/05/18 Page 9 of 10 Page ID #:150



                                   KNOBBE, MARTENS, OLSON & BEAR, LLP
   1
   2   Dated: November 5, 2018     By: /s/ Lauren Keller Katzenellenbogen
   3                                   Michael K. Friedland
                                       Lauren Keller Katzenellenbogen
   4                                   Daniel C. Kiang
   5
                                   Attorneys for Defendant Oakley, Inc.
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                           -8-
Case 2:18-cv-05116-PA-KS Document 24 Filed 11/05/18 Page 10 of 10 Page ID #:151




   1                               DEMAND FOR JURY TRIAL
   2              Defendant Oakley, Inc. hereby demands a trial by jury on all issues so
   3   triable.
   4                                      KNOBBE, MARTENS, OLSON & BEAR, LLP
   5
   6   Dated: November 5, 2018            By: /s/ Lauren Keller Katzenellenbogen
                                              Michael K. Friedland
   7
                                              Lauren Keller Katzenellenbogen
   8                                          Daniel C. Kiang
   9
                                          Attorneys for Defendant Oakley, Inc.
  10
  11   29359091

  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                  -9-
